United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Artesia, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Robyn March, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1056
Issued: October 22, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 27, 2013 appellant, through his representative, filed a timely appeal from the
September 28, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant had established an employment-related disability
commencing February 4, 2009.
FACTUAL HISTORY
On January 20, 2009 appellant, then a 25-year-old border patrol trainee, filed a traumatic
injury claim (Form CA-1) alleging injury on January 16, 2009 when he fell off a rope during a
1

5 U.S.C. § 8101 et seq.

training session. In a letter dated January 21, 2009, the employing establishment disputed the
date of injury, because he had been issued a medical restriction of bed rest on January 15, 2009
and did not attend the January 16, 2009 training class. By statement received on February 17,
2009, appellant advised the date of injury was January 5, 2009. He stated that he had been
advised by a nurse to use the date January 16, 2009 because he had sought medical attention that
day. The record indicates that appellant’s employment was terminated on February 4, 2009.
By decision dated March 4, 2009, OWCP denied the claim for compensation, finding the
factual and medical evidence were insufficient to establish the claim.
Appellant requested a review of the written record on March 17, 2009. He submitted a
March 12, 2009 report from Dr. Carl Flynn, Board-certified in occupational medicine, who
provided a history of a January 5, 2009 injury when appellant fell off a rope and landed on his
right hip and low back. Dr. Flynn opined that appellant had sustained a soft tissue injury to his
lumbar and thoracic spine. Appellant experienced pain with sitting and any prolonged
positioning, particularly standing more than 10 minutes. Dr. Flynn stated that appellant’s current
work restrictions were no prolonged positioning, no bending and a lifting restriction of 10
pounds.
By decision dated June 29, 2009, OWCP’s hearing representative affirmed the March 4,
2009 decision denying the claim for compensation. Appellant requested reconsideration by letter
dated March 25, 2010. In a decision dated July 1, 2010, OWCP denied merit review.
On March 25, 2011 appellant again requested reconsideration. A January 23, 2009 letter
from the employing establishment stated that a nurse practitioner had determined that appellant
was unable to participate in the “Physical Techniques” program. The employing establishment
directed appellant to return to his official sector on January 26, 2009, and present an attached
letter for his physician to address the criteria used to determine if he had recovered sufficiently to
resume training.
In a February 2, 2010 letter to appellant’s congressional representative, the employing
establishment stated that appellant’s employment had been terminated after a review of his
performance and conduct. It noted that he had provided inconsistent information regarding his
compensation claim and he did not possess the traits and characteristics necessary for continued
employment as a border patrol agent. It was also noted that an investigation had confirmed that
appellant fell from a rope while on a training course on January 5, 2009.
By decision dated May 23, 2011, OWCP accepted the claim for lumbar and thoracic back
strains based on the March 12, 2009 report from Dr. Flynn. Appellant was advised he could
claim compensation for wage loss by filing a Form CA-7 claim.
On July 6, 2011 appellant filed a Form CA-7 claiming compensation commencing
February 4, 2009. He submitted a report dated June 17, 2011 from Dr. Flynn providing results
on examination and indicating that appellant would continue physical therapy. In a form report,
Dr. Flynn indicated that appellant could work regular duty.
In a decision dated March 9, 2012, OWCP denied the claim for wage-loss compensation.
It found the medical evidence was insufficient to establish employment-related disability.
2

Appellant requested a hearing before an OWCP hearing representative by letter dated
March 19, 2012. A hearing was held on July 17, 2012. Appellant submitted a May 4, 2012
report from Dr. David Phillips, Board-certified in occupational medicine, who reviewed a history
of injury and results on examination, stating that appellant continued to have chronic low back
pain. Dr. Phillips opined that appellant continued to have residuals of the January 5, 2009 injury,
with chronic inflammation and weakened muscles and ligaments at L4-5. He stated that
appellant had no work capacity for 12 weeks after the injury, and then had work restrictions of
35 pounds occasional lifting, with minimal bending and twisting at the waist.
By decision dated September 28, 2012, OWCP’s hearing representative affirmed the
March 9, 2012 OWCP decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including that any disability or specific condition for which
compensation is claimed is causally related to the employment injury.3 The term disability is
defined as the incapacity because of an employment injury to earn the wages the employee was
receiving at the time of the injury, i.e., a physical impairment resulting in loss of wage-earning
capacity.4
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.5 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work. When a
physician’s statements regarding an employee’s ability to work consist only of repetition of the
employee’s complaints that he or she hurt too much to work, without objective findings of
disability being shown, the physician has not presented a medical opinion on the issue of
disability or a basis for payment of compensation.6
ANALYSIS
In the present case, OWCP has denied appellant’s claim for compensation for wage loss
commencing February 4, 2009, when his employment was terminated. With respect to the
termination of employment, the record did not indicate that the termination was based on his
physical inability to continue the border patrol training. The employing establishment indicated
that the termination was based on appellant’s performance and conduct. A work stoppage that is
2

Id. at §§ 8101-8193.

3

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

4

20 C.F.R. § 10.5(f); see e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
5

See Fereidoon Kharabi, 52 ECAB 291 (2001).

6

Id.

3

unrelated to an employment-related physical condition does not itself give rise to compensable
disability under FECA.7
There remains an issue as to whether appellant may establish an employment-related
disability based on the medical evidence. OWCP did not make adequate findings with respect to
the disability issues raised. There are no specific findings with respect to the medical evidence,
such as Dr. Flynn’s March 12, 2009 report or Dr. Phillips’ May 4, 2012 report. Both of the
reports discuss employment-related work restrictions and disability. In addition to a lack of
findings with respect to the medical evidence, OWCP did not make findings with respect to
appellant’s training program, such as its duration and its specific physical requirements.
The case will be remanded to OWCP for proper findings on the issues presented.8
OWCP should further develop the factual evidence as necessary and properly address the
medical evidence of record with respect to an employment-related disability. After such further
development as OWCP deems necessary, it should issue an appropriate decision.
CONCLUSION
The Board finds that the case must be remanded to OWCP for further development of the
evidence and appropriate findings.

7

See Major W. Jefferson, III, 47 ECAB 295 (1996).

8

20 C.F.R. § 10.126.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 28, 2012 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: October 22, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

